— Appeal by a self-insured employer from a decision of the Workmen’s Compensation Board which relieved the Special Fund for Reopened Cases of liability to claimant. The sole issue on appeal is whether a payment of $185.36, made by appellant to claimant on January 27, 1948, for the sole purpose of correcting a mistake made by the board in computing the amount due under an award made April 12, 1946, constitutes a payment of compensation made *1089less than three years prior to claimant’s application to reopen the claim within the meaning o£ section 25-a of the Workmen’s Compensation Law. We think the language of the section is decisive. It says in part: “For the purposes of this section the date of the last payment of compensation shall be deemed to mean the date of actual payment of the last installment of compensation previously awarded”. Decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Xmrie, JJ.